Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 1 of 13 PagelD #: 20

COPY

IN THE CIRCUIT COURT OF MARSHALL COUNTY, MISSISSIPPI -

 

CRAIG GORDON
Ww

se HOLLY SPRINGS SCHOOL DISTRICT
a business exitity. of form: unknown, HOLLY SPRINGS

“INTERMEDIATE SCHOOL, 4 business entity

"of form unknown, DR. IRENE WALTON TURNAGE
(individually and in her official capacity), TANESHA -
PAYNE SCOTT (individually and in her official capacity)
CHARISSE HARRIS (individually and in her official
capacity), LEMON PHELPS (individual and in his
official capacity), RAY AUTRY (individually and in his
official capacity), SHELIA WALTON (individual and in
her official capacity, and HOLLY SPRINGS SCHOOL

DISTRICT SCHOOL BOARD

?

 

CAUSE NO:: CV2020

PLAINTIFF

DEFENDANTS

 

’ COMPLAINT

COMES NOW the Plaintife, Craig Gordon, by and through his counsel of record, Preston

~ Ray-Garrett and Jesse M. MeRight III of the law firm Gartett, Friday & Gamer, PLLC and files _

. this, his Complaint and in support thereof would respectfully show unto this Honorable Court as

follows:

L

_ That this honorable Court has jurisdiction over the subject matter of the action and that

_ venue is 's proper before the Circuit Court of Marshall County, Mississippi.

Il,

That the Plaintiff herein, Craig Gordon, is an adult resident citizen of Lafayette County,

Mississippi, and may be served with process through the office of his attorneys, Preston Ray

Garrett and Jesse M, McRight III, at their usual business address of Garrett, Friday & Garner,

PLLC 1205 Office Park Drive, Suite B, Oxford, Mississippi 38655.

APR 03 2020

e 2020 - IIS

FILED

MON a
CIRCUIT Tod Are, MS
BY. D,c.
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 2 of 13 PagelD #: 21

It,
1. That the Defendant, Dr. Irene Walton Turnage, is an adult resident citizen of Marshall
County, Mississippi who was at all times relevant to this Complaint acting in her capacity as the
. Superintendent of the Holly Springs School District, and may be sérved With process of this

~~ =

: * Court at the addieis of 840, Highwey 178 East, Holly Springs, Mississippi 38635. .
- “9, That the Defendant, Tanesha Payne Scott, i 1s an adult resident citizen of Marshall County,
Mississippi who at all times relevant to this Complaint acting in n her capacity as the Principal of
the Holly Springs Intermediate School, and may be served. with’ process of this Court at the
address of 655 South Maury Street, Holly Springs, Mississippi 3863 5.

3. That the Defendant, Holly Springs School District, was and is a business entity of form
unknown existing’ under the laws of the State of Mississippi, with its piincipal place of business |
located at 840 Highway 178 East, Holly Springs, ‘Mississippi 38635 and may be served with

process:of this Court by and through Dr. Irene Walton Turnage at her usual business address 840
- Highwey 178 East, Holly Springs, Mississippi 38635,

4 ‘That the Defendant, Holly Springs School District School Board, was and is a business .
entity of form unknown existing under the laws of the State of Mississippi, with its principal
place of business located at 840 Highway 178 East, Holly Springs, Mississippi 38635 and may
be served with process of this Court by and through Board President, Shelia Walton at her usual
business address 840 Highway 178 East, Holly Springs, Mississippi 38635,

5, That the Defendant, Charisse Harris, i is an adult resident citizen of Marshall County,
Mississippi ‘who was at all times relevant to this Complaint acting in her capacity as a Board
Member of the Holly Springs School District, and may be served with process of this Court at

the address of 840 Highway 178 East, Holly Springs, Mississippi 38635,

ts
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 3 of 13 PagelD #: 22

6. That the Defendant, Lemon Phelps, is an adult resident citizen of Marshall County,
Mississippi who was at all times relevant to this Complaint acting in his capacity as a Board

| Masibes of the Holy Springs School District, and may be served with Roe of this Court at
| the addres of 840 Highway 178 East, Holly Springs, Mississippi 38635, -

a ‘That the Defendant; Ray Autry, is-anuduleredidenrciivan of Meahell County, 7
Sitenistort who was at all tithes relevant to this Complaint acting in his capacity as a Board
. Member of the Holly Springs School District, and may be served with process of this Court at
the addrese of 840 Highway 178 East, Holly Springs, Misisetppt 38635.

8. That the Defendant, Shelia Walton, is an adult resident citizen of Marshall anys
Mississippi who was at all times relevant to this Compliant acting in her ape as a Board
President of the Holly Springs School District, and may be served with process of this Court at
the address of 840 Highway 178 East, Holly Springs, Mississippi 38635,

9. That the Defendant, Holly Springs Intermediate School, was and is a business entity of

form unknown as under ue laws of the State of Mississippi, with its principal place of

business located at 340 Highway 178 East, Holly Springs, Mississippi 38635 and may be served -.

with process of this Court by and through Dr, Irene Walton Turnage at her usual business
address of 840 Highway 178 East, Holly Springs, Mississippi 38635.
| IV. | |
That, on or about the 28th day of February, 2019, Craig Gordon was supervising
— students in his classroom in Holly Springs, Mississippi.at the Holly Springs

Intermediate School.
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 4 of 13 PagelD #: 23

V.
That said students had been prohibited by the school from attending a basketball game in

. _the gymnasium due t to misbehavior and / or other dscplinary issues.

4,7 vytsy

et V1.

aoe

hal the. students prohibited from attending the baisketball game who were being

oO supervised by Craig Gordon included JaDarrion Milan and Javien Thomas.

| Vil
That, during the course Craig Gordon supervising said students, JaDarrion Milan and
Javien Thomas, who were unprovoked, attacked Craig Gordon, causing him physical injuries for
which Craig Gordon required medical treatment.
VII.
That Craig Gordon reported the incident to the Defendants who initiated a cursory
| investigation into what took place.

‘That, when approached by school officials about the incident, JaDarrion Milan and Javien °

Thomas maintained Craig Gordon had attacked the two (2) of them, and they were simply
defending themselves. |
That the Defendants concluded Craig Gordon initiated the incident and was at fault for
“what occurred, placing him on unpaid leave as punishment.
XI,
That, unbeknownst to the Defendants at the time of their investigation, a separate student

had recorded the entire incident on her cell phone.
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 5 of 13 PagelD #: 24

AIL.

That said student transferred the video to the mother of one of the students who attacked

Craig Gordon,

a it * . * y

ee XIII.

“+
pe : 1”

ne Phat, upon receiving’ the Video, the mother posted the video onto a social media website Ph Take

attempting to discredit Craig Gordon as he maintained his innocence.
. XIV.

That, upon being made aware of said video and taking the opportunity to review the
same, the Defendants saw the attack by JaDartion Milan and Javien Thomas was unprovoked as
represented by.Craig Gordon and sought to remedy their error by converting Craig Gordon’s
status to from unpaid leave to paid leave. . |

XV.
- That approximately thirty-nine (39) days following the incident, Craig Gordon received
notice from the Defendants that his contact would not be renewed by the school district.
| . XVL

That, in seeking employment with other school districts, Craig Gordon was offered
employment with multiple school districts who, upon receiving communication from the
Defendants, withdrew their offer of employment to Craig Gordon.

COUNT I; WRONGFUL TERMINATION
XVIL

That Plaintiff, Craig Gordon realleges and incorporates by reference all facts and

allegations in paragraphs I through XVI above and further alleges:
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 6 of 13 PagelD #: 25

XI,
Defendants terminated Craig Gordon’s employment in violation of various fondamental

public policies underlying state laws, Specifically, Craig Gordon’s employment was terminated -

ait

in part because of hisprotected status (i. e. race and / or good faith complaints).

That as a direct and proximate result of the conduct of the Defendants, Craig Gordon has
suffered special damages in the form of lost eamings, benefits and / or other out of pocket
_experises in an amount according to proof at the time of trial. As a further direct and proximate
result of the conduct of the Defendants, Craig Gordon will suffer additional special. damages in
‘the form of lost future earnings, benefits and / or other prospective damages i in an amount
according to proof at the time of trial

XIU.

. As a further direct.and proximate result of Defendants’ conduct, Craig Gordon has
- suffered loss of financial stability, peace of mind and future security, and has suffered
embarrassment, humiliation, mental and emotional pain and distress and discomfort, all to his
detriment and damages i in amounts not fully ascertained but within the jurisdiction of this court
and subject to proof at the time of trial. . |

XIV. .

That Defendants committed the acts alleged herein oppressively and maliciously, with the
wrongful intention of injuring Craig Gordon, from an improper motive amounting to malice and
with an intent to vex, injure and annoy Craig Gordon so as to cause oppression. Plaintiff is

therefore entitled to punitive or exemplary damages. .
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 7 of 13 PagelD #: 26

COUNT Il: RETALIATORY TERMINATION
XV.
That Plaintiff, ‘Craig Gordon realleges and incorporates by reference all facts and
+ callegatons in paegaph J hough? XVI above and further alleges: 7 i

XVI.

Craig Gordon's numerous complaints to school administration regarding the violent,
disruptive, and unruly behavior of African American students as well as his reporting the
incident which took place February 28, 2019 for which he was punished by the administration
without cause or merit were motivating factors in Defendants’ decision not to retain, hire, or
otherwise employ Craig Gordon i in any position and / or to take other adverse employment
action, including constructive employment termination agairist Craig Gordon.

XVIL

Defendants conducted a cursory investigation into the incident reported by Craig Gordon’ *-

Lo and punished him without cause, automatically assuming the students were in the right. Only

_ upon a video of the incident surfacing on social media did the Defendants attempt to remedy the

wrong committed, The Defendants, then, terminated Craig Gordon in an effort to avoid
continued exobarvassment for punishing Craig Gordon without merit in connection with his
making a good faith complaint to them.
| XVI.
That all of Craig Gordon’s losses were, are and will be due to the recklessness,
- carelessness, and / or negligence of the Defendants without any contributory negligence or want

of due care on the part of Craig Gordon.
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 8 of 13 PagelD #: 27

XIX,
That, as this matter would not be before this honorable Court but for the actions of the ”
ue Defendants, that the Deferidants be ordered to pay Craig Gordon the attomney" s fees which he

tat

- ‘indurred in ‘having brought this action.

“@OUNTILPREMISESLIABILITY ©, 7 Ne,

XX.
That Plaintiff, Craig Gordon realleges and incorporates by reference all facts and
allegations in paragraphs I through XVI above and further alleges:
XX.
That the Defendants were negligent in the use or maintenance of the property because
Defendants owed a duty. to exercise reasonable care to Craig Gordon, an employee, and failed to
" usé-reasonable care to keep the property in a reasonably safe condition which would ensure the
| safety arid well-being of its employees while on the school’s carpus. Specifically, Defendants
_-knew or should have known that Javien Thomas had a criminal record and were defiant in their
behavior towards teachers. Defendants were in a position to prevent or protect the risk of their
- . teachers being attacked by students and suffering physical injury and failed to do so,
XXII, .
That Craig Gordon suffered physical injuries to his body and as a result, was harmed.
| | XXOL |
That Defendant’s negligence was a substantial factor in causing Craig Gordon’ s injuries.
That the acts and / or omissions of the. Defendants cause Craig Gordon to suffer harm and

economic damages for the cost of medical treatment, and Craig Gordon is informed and believes
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 9 of 13 PagelD #: 28

that he may incur damages in the future for the cost of future acts, in amounts according to proof
at trial.
a ” COUNT IV; RECKLESS SUPERVISION -
ey op ‘That Piaintfh Chai Gordda realleges and incorporates by reference’ all facts and '
. allegations in paragraphs I through XVI above and further alleges:
| XXVI. |

As the employer of Craig Gordon, the Defendants owed a duty to Craig Gordon and were
entrusted with the duty of ensuring a safe working environment where Craig Gordon would be -
able to fulfill the tasks delegated to him as an employee of the Defendants.

XXVIL. -

Defendants recklessly failed to provide proper supervision and protection for Craig
Gordon as their employee in that the Defendants knew or should have known Javien Thomas had .
a criminal record and would likely be disruptive and refuse to obey a teacher without adequate
supervision,

_ XXVIII.

That all of Craig Gordon’s losses were, are and will be due to-the recklessness,
carelessriess, and negligence of the Defendants without any contributory negligence or want of
due care on the part of Craig Gordon. |

XXIX,
That, as this matter would not be before this honorable Court but for the actions of the

Defendants, that the Defendants be ordered to pay Craig Gordon the attorney’s fees which he

incurred in having brought this action.
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 10 of 13 PagelD #: 29

COUNT V: NEGLIGENT SUPERVISION
XXX,

a ” That Plaintiff, Craig Goidon realleges and incorporates by reference all facts and

Pn, ‘allégatioris in paragraphs I through XVI above and further alleges:
As the employer of Craig Gordon, the Defendants owed a duty to Craig Gordon and were
entrusted with the duty of ensuring a safe working environment where Craig Gordon would be
able to fulfill the tasks delegated to him as an employee of the Defendants.
XXXL
That the Defendants negligently failed to provide adequate resources to assist Craig
~ Gordon in maintaining the supervision of students by failing to provide.sufficient school
personnel to ensure the safety of Craig Gordon in supervising students already being disciplined
for behavior issues. - . |
XOCKIIL
That, in committing the aforementioned acts or omissions, the Defendants negligent
breached said duty to use due care, which directly and proximately resulted in Craig Gordon
| _ suffering general and special damages as alleged in this Complaint and is entitled to relief under
"the Mississippi Tort Claims Act. |
| - COUNT VI: TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS
That Plaintiff, Craig Gordon realleges and incorporates by reference all facts and

allegations in paragraphs | through XVI above and farther alleges:
oo Potts Camp, Mississipe!, Furth, upon applying for a position with said school dso, Craig

Craig Gordon.

Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 11 of 13 PagelD #: 30

XXXVI,

‘That following his wrongful termination at the hands of the Defendants, Craig Gordon

. sought employment with school disrits in Byhalia, Mississippi, Philadelphia, Mississippi, and.

Gordon was informed they would: like to hire him,
XXXVIL

That, following, these assurances, said school districts were contact by, the Defendants at

which point Craig Gordon was informed they had “decided to go in a different direction,”

JOSXVIL,

“The all of Craig Gordon’s losses were, are and will be due to the actions of the

- Defendants and. occurred without any contributory negligence or want of due care on the part of

XXKIX, |
That, as this matter would not be before this honorable Court but for the actions of the
Defendants, that the Defendants be ordered to pay Craig Gordon the attorney’s fees which he
incurred i in having brought this action.
COUNT VIL: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS -
wc
| That Plaintiff, Craig Gordon realleges and incorporates by reference all facts and
allegations in paragraphs I through XVI above and further alleges: |
| XL.
That each Defendant owed a duty to use due care at or about the time of the

‘aforementioned incidents. —
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 12 of 13 PagelD #: 31

\

XLII.

That the actions of the Defendants caused Craig Gordon to suffer serious physical and
emotional injury while under their employ.
os a py S : XLUL.

: That Defetidants intended to cause Craig Gordon emotional distress arid / or noted in
reckless disregard of the likelihood of cause Craig Gordon emotional distress in perpetuating the
commitment of these acts,

XLIV.

That, as this matter would not be before this honorable Court but for the actions of the

7 Defendants, that the Defendants be ordered to pay Craig Gordon the attomey’ s fees which he

incurred i in having brought this action.

WHEREFOE, PREMISES CONSIDERED, Craig Gordon respectfully requests this —
hotiorable Court grant him-a judgment from the Defendants for damages | in the amount of five
. hundred thousarid dollars ($500,000.00) and such other relief, either general or specific, to which
Craig Gordon is or may be entitled. |

fKE L y

- RESPECTFULLY SUBMITTED, THIS the’25_ day of "Li ho , 2020,

Al tute

CRAIG GORDON

 

 

Prepared and Submitted by:

PRESTON RAY GARRETT (MSB #10186)
_ JESSE M,. MCRIGHT II (MSB #104518)

Attorneys for Craig Gordon

Garrett, Friday and Garner, PLLC

1205 Office Park Drive, Ste. B

Oxford, MS 38655 -:

Telephone: 662-281-0438

Facsimile: 662-281-0439
Case: 3:20-cv-00197-GHD-RP Doc #: 2 Filed: 07/02/20 13 of 13 PagelD #: 32

STATE OF MISSISSIPPI
_ COUNTY OF LAFAYETTE
_ This day personally appeared before me, the undersigned authority i in and for aa

te.

: jusisdiotion aforestid, the within named Craig Gordon, who acknowledged that he sips, alee

“4 and detivered the sisdve and foregoing Complaint on the day and year anil for the purposes -

therein. appearing,

sid. =
SWORN TO AND SUBSCRIBED BEFORE ME, this is the: L _day of

mM aye , 2020.

Wabi tse

NOTARY PUBLIC

My ‘Commission B apis:

Senet | eae

ou" PU VBS,

=

= MICHAELA RROUES.
= Lafayette County
= YO No. 117519 .
: COMM, EXPIRES
% OCT 24, 2020
“4,8

ng, _
T75 yw
MU

es

‘ure 78 op missin”

“ere
